COURT OF APPEALS
                                         FOR THE
                                 THIRD DISTRICT OF TEXAS
                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                           (512) 463-1733




Date:           May 3, 2013

Case Numbers: 03-12-00610-CV & 03-12-00715-CV
Trial Court No.: D-1-GN-12-000798

Style:          Nancy C. Perez and Jose A. Perez v. Texas Medical Board


The enclosed opinion and judgments were sent this date to the following persons:


 Ms. Nancy C. Perez                                 The Honorable Scott H. Jenkins
 10223 Broadway, Suite P317                         Judge, 53rd District Court
 Pearland, TX 77584-8417                            Travis County Courthouse
                                                    P. O. Box 1748
 Mr. Ted A. Ross                                    Austin, TX 78767
 Assistant Attorney General
 Administrative Law Division                        The Honorable Amalia Rodriguez-Mendoza
 P. O. Box 12548                                    District Clerk
 Austin, TX 78711-2548                              Travis County Courthouse
                                                    P. O. Box 1748
 Mr. Jose A. Perez                                  Austin, TX 78767
 10223 Broadway, Suite P317
 Pearland, TX 77584-8417